DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Interpretation withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 102 Claim Rejections - 35 USC § 103
Rejections withdrawn in view of the amendment
Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
While, Nakamura teaches the following: 
7. A machine tool, comprising: a table to which a workpiece is secured; a spindle that holds a tool; a spindle motor that causes the spindle to rotate about a longitudinal axis of the spindle; a feeding motor that causes the table and the spindle to relatively move; and a control device that controls the spindle motor and the feeding motor (Figs. 1-2, paragraphs 16, 37), the control device comprising:
1, 7. A control device of a machine tool that includes a table to which a workpiece is secured and a spindle that holds a tool (Figs. 1-2, paragraphs 16, 37), the control device comprising:
a storage unit that stores a working program and a tool length correction amount (paragraph 19, tool offset amount; paragraph 24, “However, when the tool offset amount is updated while the setup data processing unit 13 constantly monitors the tool offset amount stored in the offset amount storage unit 24, the tool protrusion length is updated at that time. Based on the new tool offset amount, the tool protrusion length is calculated and automatically registered in the model database 11.”);
a control unit that causes the table and the spindle to relatively move on the basis of the working program and the tool length correction amount (paragraph 20);
a region setting unit that sets an interference checking region including the tool held by the spindle (paragraph 22); and
an interference determination unit that determines whether the interference checking region interferes with obstacles in a region surrounding the tool in a case in which the tool and the table are caused to relatively move on the basis of the working program and the tool length correction amount (paragraph 26-28, “For example, in an NC lathe, a spindle on which a workpiece is mounted is supported by the spindle table via a chuck, and a saddle with a tool post on which a tool is mounted is disposed on the bed. In addition, no interference relationship is established between the saddle, the tool post, and the tool, and an interference relationship is established only between the spindle, the chuck, and the workpiece, and the saddle, the tool post, and the tool. In addition, since the interference between the tool and the workpiece can be regarded as machining of the workpiece by the tool, a cutting relationship is established between the two, but this relationship is only between the tool tip and the workpiece. Therefore, an interference relationship is also established between the part other than the chip in the tool and the workpiece.”),
wherein the region setting unit sets the interference checking region on the basis of the tool length correction amount (paragraph 24-28, “Therefore, specifically, the interference data is obtained by grouping elements that are integrated with each other into the same group, such as a spindle, a chuck, a workpiece, a saddle, a tool post, and a tool, and the interference data or the cutting data. It is set as data for indicating which of the relationships is to be configured. The interference confirmation processing unit 16 sequentially receives operation commands for the drive unit transmitted from the program analysis unit 22 for each block of the NC program, and receives the received operation commands, 3D model data stored in the model database 11, and Based on the interference data stored in the interference data storage unit 14, it is determined whether or not each element related to the machine tool such as a tool, a workpiece, and a structure constituting the machine tool body interferes with each other, and received. Based on the operation command and the three-dimensional model data stored in the model database 11, three-dimensional image data of each element is generated and transmitted to the display control unit 18.”).
And, Ide teaches an interference checking region is configured of one or more regions with cylindrical shapes or polygonal columnar shapes (Figs. 1-3, paragraph 10, paragraph 26, “Further, in relation to the present invention, the memory 13 stores software for processing to be described later for executing the above-described interference check algorithm, and the shape of each part of the machine that may cause interference is one or more polyhedrons. (In this embodiment, it is defined as a combination of a rectangular parallelepiped, a cylinder, and a plane), and the data is stored”).
Neither Nakamura nor Ide, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
1, 7. A control device of a machine tool that includes a table to which a workpiece is secured and a spindle that holds a tool, the control device comprising: 
a processor; and 
a memory  that stores a working program and a tool length correction amount, wherein the tool length correction amount is a distance between the table and a distal end of the tool in a direction perpendicular to a plane defined by the table, 
wherein the processor is configured to: 
cause the table and the spindle to relatively move on the basis of the working program and the tool length correction amount; 
set an interference checking region including the tool held by the spindle; and 
determine whether the interference checking region interferes with obstacles in a region surrounding the tool in a case in which the tool and the table are caused to relatively move on the basis of the working program and the tool length correction amount, wherein the processor is configured to set the interference checking region on the basis of the tool length correction amount.
 8. (New) A control device of a machine tool that includes a table to which a workpiece is secured and a spindle that holds a tool, the control device comprising: a processor; and a memory that stores a working program, a tool length correction amount and a maximum diameter of the tool that is able to be attached to the spindle, wherein the processor is configured to: cause the table and the spindle to relatively move on the basis of the working program and the tool length correction amount; set an interference checking region including the tool held by the spindle; and determine whether the interference checking region interferes with obstacles in a region surrounding the tool in a case in which the tool and the table are caused to relatively move on the basis of the working program and the tool length correction amount, and wherein the processor is configured to set the interference checking region on the basis of the tool length correction amount and the maximum diameter of the tool.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896